Citation Nr: 9933583	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for a back disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

REMAND

Pursuant to the RO's rating March 1990 rating decision, the 
veteran was granted service connection for a low back 
condition and assigned a noncompensable disability rating.  
This rating was increased to 10 percent by rating decision of 
June 1990.  A 20 percent evaluation for the veteran's low 
back condition was assigned by rating decision of August 
1992, effective July 1992.  This 20 percent disability rating 
remained in effect until February 1997, as determined by the 
RO's November 1996 rating decision reducing the veteran's 
disability rating to 10 percent, after allowing for 60 days 
to have elapsed since the RO had proposed the rating 
reduction in September 1996.  As discussed in greater detail 
below, the veteran has had significant treatment since that 
rating reduction proposal.  This 10 percent disability rating 
has remained in effect ever since, and this appeal follows.

Pursuant to 38 U.S.C.A. § 5112(b)(5) and 38 C.F.R. 
§ 3.105(e), a veteran's disability rating may be reduced 
following a proposal setting forth all material facts and 
reasons for such a reduction, provided the veteran is 
afforded 60 days to present additional evidence to show that 
compensation levels should be continued at their present 
level.  See also Smith v. Brown, 5 Vet. App. 335, 338 (1993).  
In this case, the veteran was allowed the statutory 60 days 
to present evidence, and the RO otherwise properly adhered to 
the regulations applicable to a disability rating reduction 
in rendering its decision.

Moreover, the application of 38 C.F.R. § 3.344, which applies 
to the reduction of long-established disability ratings, is 
not appropriate because the veteran's 20 percent disability 
rating had not been in effect for 5 years or more.  Smith v. 
Brown, at 339.

Turning to the evidence of the veteran's disability, the 
Board has considered several VA examinations in conjunction 
with this claim.  In August 1996, the veteran could ambulate 
independently and her range of motion was as follows: flexion 
to 80 degrees, extension to 25 degrees, and rotation to 25 
degrees.  The veteran did show pain at the extremes of 
motion.  There was also a little bit of sciatic notch 
tenderness more on the right side.  Straight leg raising was 
negative in the seated position and there was no neurologic 
involvement noted.  The veteran provided a x-ray report from 
her chiropractor that showed spina bifida in the S1 but did 
not mention any other arthritis or disc disease.  She was 
diagnosed with chronic lumbosacral strain with sciatica.  X-
rays revealed no specific pathology of the lumbar spine.

Briefly, the Board also notes that the veteran was previously 
examined at VA facilities for this disability.  Specifically, 
in April 1994, the examiner noted no palpable spasms present 
although there was tenderness elicited from L4 through S1 and 
in the right sacroiliac joint.  The examiner noted no 
postural abnormalities, no fixed deformities, and normal back 
musculature.  She was diagnosed with chronic lumbar strain 
with right sciatica and x-rays showed a normal spine.  In 
July 1992, at another VA examination, the examiner noted a 
flattening of the lordosis with tenderness of the vertebrae 
at the L4, L5 level.  There was spasm of the muscles of the 
paraspinal muscles of the lumbar area, and there was 
tenderness midway between the greater trochanter and the 
tibial tuberosity on the right side.

The veteran has also received private treatment for her back.  
The veteran has received continuing treatment with Patrick E. 
Sziraky, M. D.  In October 1996, the doctor reported that the 
veteran's lumbosacral range of motion was diminished and that 
the straight leg testing was negative.  There were no focal 
motor or sensory deficits, reflexes were +2/4, and pulses 
were intact.  X-rays revealed no obvious pathology and the 
veteran was diagnosed with chronic lumbar condition and 
prescribed physical therapy.  The veteran underwent physical 
therapy from October to December 1996.  She described pain 
that began in the back and right lower extremity and spread 
to both lower extremities.  She also reported numbness and 
tingling in her lower extremities.  She further indicated an 
increase in pain upon sitting or riding in a car for fifteen 
minutes or walking for five to seven minutes.  

In January 1998, the veteran again sought treatment with Dr. 
Sziraky.  She was diagnosed with lumbar strain and again 
prescribed physical therapy to strengthen and extend her 
range of motion.  In February 1998, the veteran underwent a 
physical therapy assessment where the doctor noted poor 
posture with increased thoracic kyphosis, pain on end range 
forward bend and backward bend of lumbar spine, and decreased 
abdominal musculature.  The therapist also noted a positive 
straight leg raise test on the right, and decreased 
flexibility in both of the hamstrings.

At a comprehensive back evaluation in July 1998 with a Dr. 
Cevasco, the veteran reported a severe increase in pain two 
weeks prior.  The pain began across the lower back and spread 
down front and back of her legs.  She again began physical 
therapy.  

In March 1999, the veteran sought treatment with Albert S. 
Miller, M. D.  Dr. Miller conducted a physical examination of 
the veteran and noted straight leg raising to be normal 
bilaterally.  Diffuse tenderness in the lumbar area was also 
noted and the veteran had, essentially, a full range of 
motion.  The doctor diagnosed the veteran with discogenic 
back pain secondary to herniated disc.

As the veteran's significant treatment since the rating 
reduction was proposed suggests a possible increase in 
symptomatology, the claim is REMANDED for the following 
development:

1. In light of the recent treatment, the 
veteran should be afforded a VA 
examination, to include a neurological 
assessment, to assess the current 
level of disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.
 
2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.
 

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



